Citation Nr: 1703466	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disorder (e.g. insomnia) to include as secondary to service connected bilateral knee disability, chondromalacia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1982 through March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above (RO) of the Department of Veterans Affairs (VA) which denied service connection for a sleep disorder secondary to chronic pain due to chondromalacia patella. 

In August 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

In November 2015, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for a sleep disability to include as secondary to chronic pain due to chondromalacia patella.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran has been found inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection a sleep disability.  The VA examination provided to the Veteran did not fulfill or address the directives that the Board provided in its November 2015 remand.  In particular, the Board wrote:

The examiner should be advised that the Veteran is competent to report he has had sleep problems since active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms he has experienced since service.  The examiner must explain the rationale for any opinion given, and if unable to provide an opinion without resorting to speculation, the examiner should so state and explain why this is so.

The VA examiner's opinion did not address the competent lay evidence regarding the Veteran's symptoms of a sleep disability, to include insomnia, since service.  Instead the examiner's focuses on other factor, outside of the scope of the Board's directive, which may have an impact on the Veteran's sleep.  The examiner wrote:

There have been multiple studies exploring the role sleep and sleep quality in fibromyalgia and they have consistently found that fibromyalgia results in disturbed sleep.  Additionally the Veteran has multiple medical conditions which he has previously indicated cause pain.  This pain might result in poor sleep.  Although the Veteran denied any history of alcohol or drug abuse the Veteran's treatment records indicate a history of excessive alcohol consumption and marijuana use.  Alcohol use impacts sleep.  Consequently it is less likely as not (less than 50/50 probability) that the Veteran's claimed insomnia is a mental condition which meets the DSM 5 criteria of: G. The insomnia is not attributable to the physiological effects of a substance (e.g., a drug of abuse, a medication).  H. Coexisting mental disorders and medical conditions do not adequately explain the predominant complaint of insomnia.  

Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the Veteran has submitted additional current medical treatment evidence which includes a March 2008 letter from David F. M.D. which states that the Veteran's severe leg pain is a partial cause of his insomnia.  Likewise, a November 2007 letter from D. F. M.D. states" patient primary complaint is insomnia... he has a lot of pain which seems to wake him up throughout the night."  A September 2007 treatment entry likewise notes "He has insomnia, which is in part related to his knees.  He wakes up with pain in his knees which wakes him up all night long" These pieces of medical evidence should be reviewed alongside the Veteran's competent testimony about having insomnia since separation from active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Central Alabama Veterans Health Care System East Campus and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from September 2014 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is completed schedule, schedule the Veteran for a VA examination to be conducted by a different examiner then one who conducted the August 2016 VA examination.  The claims folder must be made available to the examiner for review, and the examiner should specifically note that the claims folder has been reviewed.  All pertinent pathology should be annotated in the examination report. 

(A).  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that a current sleep disorder had its onset in service or is otherwise related to service.

(i)  The examiner should specifically comment on the evidence that the Veteran had frequent trouble sleeping in in an August 1983 "Report of Medical History."  The Veteran continued to write: "[l]ately I've had trouble sleeping.  I usually lay down during the day but when night falls comes I can't really sleep."  The clinician then noted "[i]n past 2 months only has both initial and terminal insomnia - consequently drowsy during the day.  Has had this briefly previously but always but always resolves probably when the pressure is off.  Imp. Mild disturbance due to anxiety of school - If does not improve or gets worse, will see in sick call."

(ii).  The examiner should also comment on the Veteran's competent testimony in his August 2015 Board hearing wherein he testified that he has continued to have difficulty with sleeping since his separation from service.


(B).  After taking a detailed history from the Veteran regarding his sleep disability and service connected bilateral knee disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's sleep disability was caused or aggravated by the Veteran's service connected bilateral knee disability or is otherwise etiologically related to the Veteran's active service.  

The examiner should be advised that the Veteran is competent to report he has had sleep problems since active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms he has experienced since service.  The examiner must explain the rationale for any opinion given, and if unable to provide an opinion without resorting to speculation, the examiner should so state and explain why this is so.

The examiner should also consider the November 2007 and March 2008 statements submitted by Dr. D.F. that address the relationship between the Veteran's knee disability and his sleep problems.

3.  Adjudicate the remaining issue on appeal.  If any benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, and the Veteran should be afforded the appropriate period to respond.  The case should then be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



